This is an action for compensation under the Workmen's Compensation Act (Code 1923, §§ 7534-7613). The deceased workman was an employee of the defendant corporation, and was killed by a fellow servant.
The trial court's finding of facts and conclusion thereon, so far as need be stated, is as follows:
"The court finds that on September 15, 1925, said Will Martin was employed by the defendant at its furnace in the city of Birmingham, Jefferson county, Ala., and that his duties consisted of dumping coke from railroad cars at a place without the stockhouse; that his duties required him to work on a trestle about 15 feet above the stockhouse; that Henry Anderson, another employee of the defendant, worked in the stockhouse, his duties being to haul coke from the *Page 501 
stockhouse to the furnace; that neither Will Martin nor Henry Anderson had any authority control, or superintendence over the other, each being a laborer; that Martin began quarreling with Anderson as to the way the latter handled coke; cursed Anderson. The quarrel then ended and both Anderson and Martin resumed work. After an interval of time, the cast was made and the work of both employees ceased for a time, and said employees were free to rest or do as they pleased. Martin then left the trestle where his place of work was, and came down into the stockhouse where Anderson was. When Martin entered the stockhouse, Anderson was sitting down under a bin, resting. Martin began abusing and cursing Anderson, and Anderson told Martin to leave him (Anderson) alone; that he wanted no trouble. Several times Martin invited Anderson to physical combat, urging Anderson to "fly into me." Anderson remained seated under the bin and Martin walked by him several times, still cursing Anderson and inviting him to fight. This continued several minutes. When Martin was in close proximity to him, Anderson arose, picked up an iron coupling pin that was lying nearby, and struck Martin on the head or neck, killing him instantly.
"The court finds and concludes that said Martin did not receive an injury arising out of and in the course of his employment; that his death was caused by the act of a fellow employee intended to injure him because of reasons personal to him and not directed against him as an employee, or because of his employment. The court find that the quarrel, as a result of which said Will Martin was killed, was a personal one between him and said Henry Anderson, and that the death of Martin was caused otherwise than by an accident arising out of and in the course of his employment."
On this finding the trial court rendered a judgment denying compensation to the petitioner, and she brings the case here for review by the writ of certiorari.